Citation Nr: 1412027	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  08-12 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1977 to June 1980 and from December 1983 to December 1986.

This case comes before the Board of Veteran' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction was thereafter transferred to the RO in St. Petersburg, Florida.

In March 2012 and October 2013, the Board remanded the claim for additional evidentiary development.

The Board observes that the Veteran requested a hearing on appeal but later, in April 2008 and again in August 2008, withdrew that hearing request.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

A right shoulder disability to include arthritis is not attributable to service; and degenerative joint disease of the right shoulder is not shown in the initial post separation year.


CONCLUSION OF LAW

The criteria for service connection for right shoulder disability to include degenerative joint disease are not met.  38U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  The record reflects that VA sent to the Veteran all required notice in an August 2006 letter, prior to the rating decision on appeal.
VA further met its duty to assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran an appropriate VA medical examination and has obtained a medical opinion in this matter.

The Board previously remanded this case because the VA medical opinion of record required reconciliation of medical findings and because there were outstanding pertinent medical records.  The actions requested by Board were completed.  The Board finds that the medical opinion is highly responsive to the Board's remand and reflects an understanding of the information sought by the Board.  Therefore, having reviewed the medical opinion in conjunction with the addendum obtained pursuant to remand, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The examination report along with the other evidence of record is sufficient to render an opinion in this appeal.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Service Connection

Initially, the Board notes the Veteran does not assert that his claimed problem is a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.
 
Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the Federal Circuit decision in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), recently held the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Factual Background and Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for right shoulder disability.  A chronic right shoulder disability is not shown in service, and arthritis is not shown within the initial post separation year.  Also, post service diagnoses for right shoulder tear and degenerative joint disease are not related to service to include right shoulder injury in 1984.  To the extent that the Veteran seeks compensation for right shoulder pain, the Board notes that this is not a disability within the meaning of the applicable legislation.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Service treatment records show that the Veteran was initially seen for complaints of right shoulder injury in October 1984.  He reported that he injured his right shoulder playing football.  The assessment was rule out acromioclavicular (AC) separation/dislocation.  In November 1984, it was noted that the shoulder was improving.  The assessment was possible shoulder dislocation.  Later, the Veteran was followed for AC separation.  No x-rays are associated with the STRs or referenced in the treatment notes.  In August 1985, the Veteran complained of right shoulder pain of 1 year duration.  The assessment was bursitis versus tendonitis.  A subsequent entry, also dated August 1985, reflects an assessment for bursitis.  There are no further documented complaints for the next 1.5 years of service.  Report of service separation, dated in June 1986, reflects normal clinical evaluation of the upper extremities and that the Veteran denied painful shoulder or joint problems of the shoulder on the history portion of that exam.

Twenty years later, in July 2006, VA received the Veteran's application for VA compensation for disabilities, including right shoulder injury.  He reported that this began in November 1984 and that he received treatment from November 1984 to August 1985.

A 2005 MRI showed degenerative changes on the soft tissue of the AC joint.  VA treatment records dated from August 2007 to September 2011 reflect complaints of right shoulder pain.  In October 2010, the assessment was shoulder pain, with suspected subacromial bursitis versus rotator cuff pathology pending x-ray; an x-ray subsequently performed showed normal findings.  At this time, he reported right shoulder pain beginning about 20 years earlier that had only recently become more constant and exacerbated by certain movements.  The assessment in September 2011 was right shoulder pain.

Report of VA examination dated in February 2007 reflects the presence of a "Subjective right shoulder condition without objective evidence to make a diagnosis."  X-ray was normal.

Report of VA examination dated in August 2012 reflects diagnoses for "SLAP (tear of superior labrum and partial tear of supraspinatus) right shoulder" and degenerative joint disease of the right AC joint.  The physician opined that the SLAP was most likely secondary to an incident occurring after 2005 since an MRI dated at this time showed no tears.  As to the degenerative joint disease, the physician further opined that this was not caused by the 1984 in-service injury because a review of the current medical literature suggests that "traumatic arthritis will be established within 18-24 months of the incident" and an "X-ray from 2007 (22 yrs after the incident) was normal."  The physician concluded that the condition was most likely secondary to aging, which is supported the medical literature.

A VA medical opinion dated in December 2013 explained the difference between the findings on MRI in 2005 and x ray results from 2007.  The VA examiner explained that an "MRI has the capability to demonstrate subtle changes in soft tissues that are not observable in an x ray because it has not affected hard tissue (or bone) yet."  He explained that these "changes are subclinical for the most part, and usually do not represent a clinical entity by itself."  The examiner indicated that the 2005 MRI findings for "degenerative changes on the soft tissue of the AC joint (which is a normal finding with aging)," however this did "not constitute changes in the bone (hard tissue) to be observed on X rays, hence the X ray interpretation of normal."  The VA examiner concluded that there is no conflicting medical evidence in regard to the 2005 MRI and 2007 x-ray.

The medical evidence of record shows that the Veteran's current right shoulder problems are not attributable to service to include his injury in 1984.  In reaching this conclusion, the Board accepts that the Veteran is competent to report his symptoms and treatment.  Layno, supra.  See also Falzone v. Brown, 8 Vet.App. 398, 405 (1995). In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). See also, Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), at 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

However, in this case, he is not competent to relate any right shoulder diagnoses shown during this appeal to his periods of active duty-to include his right shoulder injury in 1984-because this is a complex medical question not susceptible to lay observation, unlike a broken leg, and the Veteran lacks the requisite medical expertise.  Id. Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Because of the relative complexity of the particular question involved here and the inability to rendered an nexus opinion based on personal observation, the Board finds that a non-expert medical opinion has no probative value in this matter.
The Board has considered the Veteran's report of continuity of symptoms dating from his right shoulder injury in service.  While he is competent to report continuity of symptoms, the Board finds that he is not credible in view of his denial of shoulder problem on service separation examination coupled with the normal clinical evaluation.  Also, the Board notes that arthritis is not shown within the initial post separation year and his diagnosis for degenerative joint disease has not been attributed by competent evidence to his injury in service.

The Board assigns greater probative value to the service treatment records that essentially show no chronic right shoulder disorder and the August 2012 VA medical opinion in conjunction with the March 2013 addendum, which essentially shows that the currently shown right shoulder disorders (SLAP and degenerative joint disease) are not attributable to the Veteran's 1984 right shoulder injury in service.  The Board finds that this evidence is more probative than the Veteran's unsubstantiated medical opinion.  Service treatment records are highly probative as they reflect the Veteran physical health during his active duty and near in time to his separation.  The 2012 VA medical opinion and 2013 VA addendum are highly probative as they were prepared by physicians with consideration of the entire medical history and review of the Veteran's claims file.  Furthermore, the 2012 VA medical opinion includes a medical rationale for the conclusions reached and reflects a thorough review of the record.  Lastly, the Board finds that the service treatment records and VA medical opinions are highly probative as they were prepared by skilled, neutral, medical professionals.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Accordingly, the claim is denied.

(	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a right shoulder disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


